       Case 4:20-cv-04012-KAW Document 27-1 Filed 09/30/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT FOR THE

                             NORTHERN DISTRICT OF CALIFORNIA

                                    OAKLAND DIVISION


 AFRICAN AMERICAN TOBACCO
 CONTROL LEADERSHIP COUNCI,                       Case No. 4:20-cv-4012-KAW
 ACTION ON SMOKING AND HEALTH, and
 AMERICAN MEDICAL ASSOCIATION,

               Plaintiffs,
                                                  [PROPOSED] ORDER GRANTING
        v.                                        EXTENSION OF REPLY DEADLINE
 U.S. DEPARTMENT OF HEALTH AND
 HUMAN SERVICE, ALEX M. AZAR II, in
 his official capacity as Secretary of the U.S.
 Department of Health and Human Services;
 U.S. FOOD AND DRUG
 ADMINISTRATION; STEPHEN HAHN, in
 his official capacity as Commissioner of the
 U.S. Food and Drug Administration; CENTER
 FOR TOBACCO PRODUCTS; MITCH
 ZELLER in his official capacity as the Center
 for Tobacco Products, Director.

               Defendants.


             Upon consideration of the Stipulation for an Extension of Time to File a Reply and

for good cause shown,

             IT IS ORDERED that the Motion to Extend the Defendants’ Reply Deadline is

GRANTED. The Defendants’ Reply in Support of Its’ Motion to Dismiss will be due on

Wednesday, October 14, 2020.



Dated: _________________________________           ________________________
                                                   KANDIS A. WESTMORE
                                                   United States Magistrate Judge
